

117 S786 IS: Stop for School Buses Act
U.S. Senate
2021-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 786IN THE SENATE OF THE UNITED STATESMarch 17 (legislative day, March 16), 2021Mr. Young (for himself and Mr. Peters) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo require the Secretary of Transportation to review laws relating to the illegal passing of school buses and to execute a public safety messaging campaign relating to illegal passing of school buses, and for other purposes.1.Short titleThis Act may be cited as the Stop for School Buses Act.2.Illegal passing of school buses(a)DefinitionsIn this section:(1)DepartmentThe term Department means the Department of Transportation.(2)SecretaryThe term Secretary means the Secretary of Transportation.(b)Review of illegal passing laws(1)In generalNot later than 2 years after the date of enactment of this Act, the Secretary shall—(A)prepare a compilation of illegal passing laws in all States, including—(i)levels of enforcement and penalties and enforcement issues relating to those laws; and(ii)the impact of those laws on illegal passing of school buses in each State;(B)review existing State laws that may inhibit effective school bus loading zone countermeasures, including—(i)laws requiring camera visibility of the face of a driver for enforcement action;(ii)laws that may reduce stop-arm camera effectiveness;(iii)laws requiring an officer to witness an event for enforcement actions relating to the event; and(iv)lack of primary enforcement for texting-and-driving offenses;(C)evaluate methods used by States to review, document, and report to law enforcement school bus stop-arm violations; and(D)on completion of the compilation under subparagraph (A), prepare recommendations regarding best practices for effective approaches to address illegal passing of school buses.(2)PublicationThe Secretary shall publish the compilation and recommendations prepared under subparagraphs (A) and (D) of paragraph (1) on the website of the Department.(c)Public safety messaging campaign(1)In generalNot later than 1 year after the date on which the Secretary publishes the compilation and recommendations under subsection (b)(2), the Secretary shall establish and carry out a public safety messaging campaign for distribution to States, divisions of motor vehicles, schools, and other public organizations to highlight the dangers of the illegal passing of school buses, including providing to students and the public information relating to safe loading and unloading of school buses.(2)ConsultationIn developing materials for the campaign under paragraph (1), the Secretary shall consult with—(A)public and private school bus industry representatives; and(B)States.(3)UpdatesThe Secretary shall periodically update materials for the campaign under paragraph (1).(d)Review of technologies(1)In generalNot later than 2 years after the date of enactment of this Act, the Secretary shall review and evaluate the effectiveness of various technologies to enhance school bus safety, including—(A)cameras;(B)audible warning systems;(C)enhanced lighting; and(D)other technological solutions.(2)ContentThe review and evaluation under paragraph (1)—(A)shall include an evaluation of, as applicable—(i)the costs of new equipment;(ii)potential impacts on overall school bus ridership;(iii)advanced technologies surrounding loading zone safety;(iv)motion-activated detection systems that are capable of—(I)detecting pedestrians, bicyclists, and other road users located near the exterior of a school bus; and(II)alerting the operator of a school bus of the road users described in subclause (I); and(v)school bus lighting systems, to ensure clear communication to surrounding drivers regarding appropriate actions; and(B)may include other technological solutions that enhance school bus safety.(3)ConsultationIn conducting the review under paragraph (1), the Secretary shall consult with—(A)manufacturers of school buses or similar vehicles;(B)manufacturers of various technologies; and(C)school bus industry representatives.(4)PublicationThe Secretary shall publish the findings of the review under paragraph (1) on the website of the Department.(e)Review of driver education materials(1)In generalNot later than 2 years after the date of enactment of this Act, the Secretary shall—(A)review driver education materials across all States to determine whether and the method by which illegal passing of school buses is addressed in—(i)driver education manuals;(ii)noncommercial driver’s license testing;(iii)road tests; and(iv)any other driver education materials; and(B)provide to Congress recommendations regarding the means by which States can improve education regarding illegal passing of school buses, particularly with respect to new drivers.(2)ConsultationIn conducting the review under paragraph (1), the Secretary shall consult with—(A)school bus industry representatives;(B)States;(C)motor vehicle administrators; and(D)other appropriate motor vehicle experts.(3)PublicationThe Secretary shall publish the findings of the review under paragraph (1) on the website of the Department. (f)Review of other safety issues(1)In generalNot later than 2 years after the date of enactment of this Act, the Secretary shall—(A)conduct research relating to the connections between illegal passing of school buses and other safety issues, including—(i)distracted driving;(ii)morning darkness;(iii)poor visibility;(iv)illumination and reach of vehicle headlights;(v)speed limits; and(vi)school bus stop locations in rural areas; and(B)prepare a report describing the findings of the research conducted under subparagraph (A).(2)PublicationThe Secretary shall publish the report prepared under paragraph (1)(B) on the website of the Department.